DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/890,554, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claim 1 which recites “responsive at least to the detection: starting a timer” and claim 9 which recites “responsive at least to the detection: start a timer”. Accordingly, claims 1-16 are not entitled to the benefits of the prior application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This application is a CON of 14/890,554 and specification (of parent application) as originally filed does not provide adequate support for “responsive at least to the detection: starting a timer” as in claim 1 and “responsive at least to the detection: start a timer” as in claim 9. Specification in para [0029] describes “detecting expiration of an adaptation time-out period” however, this portion does not describe the condition responsive to which “starting a timer” as recited in claim 1 and claim 9. Claims 2-8 and 10-16 are also rejected for the same reasons due to their dependence on claims 1 and 9 respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Aizawa (2015/0177826).

Regarding claim 1, Aizawa teaches a method performed by an electronic device having a touchscreen (para [0034] The touch panel 130 may include a physical touch panel display screen and a touch panel driver. The touch panel 130 may include one or more touch sensors for detecting an input operation on an operation surface of touch panel display screen) operative to receive touch inputs from a user (Fig 2A; Fig 2B), the method comprising: detecting, via an inertial sensor (108; Fig 1) of the electronic device, a characteristic movement or orientation of the electronic device (para [0042] The terminal device 100 may include a motion sensor 108. The motion sensor 108 may detect features of motion (i.e., one or more movements) of the terminal device 100. For example, the motion sensor 108 may include an accelerometer, a gyroscope, a geomagnetic sensor, a geolocation sensor, etc., or a combination thereof, to detect motion of the terminal device 100. In certain embodiments, the motion sensor 108 may generate a detection signal that includes data representing the detected motion); and responsive at least to the detection: implementing a temporary adaptation of a screen currently being displayed on the touchscreen of the electronic device (Fig 2A, Fig 2B; para [0047] FIG. 2B illustrates a non-limiting example of changing a display area of a displayed interface based on a detected motion, according to certain embodiments), to change the displayed location of one or more screen elements of the screen (para [0047] In this example, the terminal device 100 may be placed in motion by the user, for example, by shaking the terminal device 100 and/or causing a physical shock on the terminal device 100 (e.g., by hitting the terminal device 100 on a table or with the opposite hand). In response to the detected motion, the controller 160 may control the display 120 such that the display area of the interface 2 is changed. In the non-limiting example of FIG. 2B, the controller 160 controls the displayed interface such that the entire interface moves downward. As a result of the interface 2 moving downward in response to the detected motion, the button 4 is now within the maximum reach distance corresponding to the line 7. Therefore, the user's thumb 6 may reach the button 4, and a touch operation corresponding to the button 4 may be performed.); and responsive to either expiration of the timer or reception of a touch input from the user directed to one of the one or more screen elements, ending the temporary adaptation (Fig 14; para [0092] Next, FIG. 14 illustrates a non-limiting example of an interface for setting interface restoration controls, according to certain embodiments. FIG. 14 includes an interface 1400, which includes an area 1405 and an area 1410. The areas 1405 and 1410 respectively include a box 1420a and 1420b for selecting display control operation settings. Referring to the area 1405, the user may select the box 1420a such that the controller 160 performs an operation of restoring an element in an interface to its original condition in response to a detected tap operation (i.e., a touch operation whereby the user taps the operation surface of the touch panel)).
Aizawa does not explicitly recite, responsive at least to the detection: starting a timer; as claimed.
However, Aizawa teaceh the method wherein the duration of the motion may, in certain aspects of the present disclosure, be defined as the detected beginning of the motion to the detected end of the motion from the perspective of the motion sensor (para [0061]). Aizawa also teaches the motion sensor may determine a number of distinct movements in a motion (e.g., from start of the series of movements to the stop, within a predetermined time interval, etc.) (para [0042]). These portion of the prior art obviously are describing a feature of starting a timer because in order to determine “duration” (=length of time), it would be obvious to one skilled in the art to start a timer.
Thus, it would have been obvious to one of ordinary skill in the art before the filing date of present application that prior art Aizawa teaches the claimed feature of responsive at least to the detection: starting a timer; and implementing a temporary adaptation of a screen currently being displayed on the touchscreen of the electronic device.

Regarding claim 2, Aizawa teaches The method of claim 1, wherein implementing the temporary adaptation of the screen comprises determining a layout modification for the screen, wherein the layout modification moves the one or more screen elements at least one of: towards a bottom of the touchscreen (Fig 2B), towards a corner of the touchscreen (Fig 6B), or towards a left or right side of the touchscreen (Fig 6B; para [0066] in response to a detected motion of the terminal device 100, the controller 160 controls the output of the display 120 such that a display position of the target area 210 is moved to the lower right edge of the interface 202.).

Regarding claim 3, Aizawa teaches the method of claim 1, wherein ending the temporary adaptation comprises either restoring a screen layout in use at the time the characteristic movement or orientation was detected (para [0088] Next, FIG. 13 illustrates a non-limiting example of restoring an interface to an original condition, according to certain embodiments. For the purposes of this example, "original condition" corresponds to the original size and display positions of the elements included in the interface prior to the change in position and/or size caused by the detected motion of the terminal device), or, at least in a case where the temporary adaptation is ended responsive to reception of the touch input from the user (para [0092] Referring to the area 1405, the user may select the box 1420a such that the controller 160 performs an operation of restoring an element in an interface to its original condition in response to a detected tap operation (i.e., a touch operation whereby the user taps the operation surface of the touch panel)), displaying a new screen layout corresponding to the touch input (para [0092] Referring to the area 1405, the user may select the box 1420a such that the controller 160 performs an operation of restoring an element in an interface to its original condition (under BRI this is construed as claimed “new screen layout” because it is different from the temporary modified layout) in response to a detected tap operation (i.e., a touch operation whereby the user taps the operation surface of the touch panel) ).

Regarding claim 4, Aizawa the method of claim 1, wherein, if the screen currently displayed on the touchscreen is a home screen (Fig 2A), the temporary adaptation is a screen shift that shifts the displayed location of the one or more screen elements on the touchscreen (Fig 2B) (Note: “home screen” is interpreted under BRI as any screen having some interactive elements).

Regarding claim 5, Aizawa teaches the method of claim 1, wherein, if the screen currently displayed on the touchscreen is an application screen associated with an application running on the electronic device (Fig 7A), whether the temporary adaptation is either a screen shift or a screen resealing depends on a setting (element 210 is construed as a setting associated with the application) associated with the application (Fig 7B).

Regarding claim 6, Aizawa teaches the method of claim 1, wherein implementing the temporary adaptation comprises one of: resealing at least a portion of the screen currently being displayed on the touchscreen to move the displayed location of the one or more screen elements (Fig 2B); or shifting the screen currently being displayed on the touchscreen to move the displayed location of the one or more screen elements Fig 2B) (Note: term resealing in interpreted under BRI to be associated with moving screen elements). 

Regarding claim 7, Aizawa teaches the method of claim 1, wherein the method comprises starting the timer and implementing the temporary adaptation of the screen currently being displayed on the touchscreen in response to the detection occurring in conjunction with detecting that a digit of the user is reaching with respect to the touchscreen (para [0048] For example, the detection signal may include a measured acceleration, a velocity, a direction of the motion, a number of physical shocks detected during the motion, a number of movements in the motion, a duration of the motion, a distance traveled by the device during the motion, other operations detected to have occurred at substantially the same time as the detected motion, a detected position of the user's fingers while performing the motion (e.g. the display panel 120 may determine a position of the user's fingers gripping a protective case of the terminal device 100 by measuring electrostatic capacitance values or other similar values for detecting a touch operation on the display panel 120, which can be used to determine a position of the user's fingers when (= claimed in conjuction with) the motion is detected), etc).

Regarding claims 9-15, which are apparatus claims and are similar in scope to claims 1-7, therefore claims 9-15 are rejected same as claims 1-7, as explained above.

s 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aizawa (2015/0177826) as applied to claim 7 and 15 above, and further in view of Hwang et al. (2014/0267130).

Regarding claim 8, Aizawa teaches the method, wherein detecting that the digit of the user is reaching with respect to the touchscreen comprises capacitively sensing a touch position of the digit via capacitive sensing provided by the touchscreen (para [0048] a detected position of the user's fingers while performing the motion (e.g. the display panel 120 may determine a position of the user's fingers gripping a protective case of the terminal device 100 by measuring electrostatic capacitance values or other similar values for detecting a touch operation on the display panel 120, which can be used to determine a position of the user's fingers when the motion is detected), etc.).
Aizawa fails to teach capacitively sensing a hovering position of the digit via capacitive sensing or visually detecting the reaching by analyzing one or more images captured via a camera of the electronic device; as claimed.
Hwang teaches a method performed by an electronic device having a touchscreen operative to receive touch inputs from a user (para [0034]), the method comprising: detecting that a digit of the user is reaching with respect to the touchscreen (para [0040] As shown, a user's finger is spaced above a touch screen 310 by a non-zero distance 312 to represent a hover mode); wherein detecting that the digit of the user is reaching with respect to the touchscreen comprises capacitively sensing a hovering position of the digit via capacitive sensing provided by the touchscreen (para [0034] touchscreen 132 can support a finger hover detection using capacitive sensing, as is well understood in the art.), or visually detecting the reaching by analyzing one or more images captured via a camera of the electronic device (para [0034] Other detection techniques can be used, as already described above, including camera-based detection and ultrasonic-based detection. To implement a finger hover, a user's finger is typically within a predetermined spaced distance above the touch screen, such as between 0.1 to 0.25 inches, or between .0.25 inches and 0.05 inches, or between .0.5 inches and 0.75 inches or between 0.75 inches and 1 inch, or between 1 inch and 1.5 inches, etc. Fig 1 (136)).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the method of Aizawa with the teachings of Hwang, because it is well known in the art to perform detect hovering position using capacitive sensing or with camera based sensing; in order to yield predictable results of deterring position of the finger with respect to the touchscreen and perform respective function accordingly and to expand the existing options for gesture input.

Regarding claim 16, which is apparatus claim and is similar in scope to claim 8, therefore claim 16 is rejected same as claim 8, as explained above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892. The examiner can normally be reached Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREMAL R PATEL/Primary Examiner, Art Unit 2623